689 N.W.2d 231 (2004)
SCHMALTZ
v.
MICHIGAN TRACTOR AND MACHINERY CO.
No. 124037.
Supreme Court of Michigan.
November 29, 2004.
SC: 124037, COA: 237991.
By order of December 30, 2003, the application for leave to appeal was held in abeyance pending the decision in Ormsby v. Capital Welding (Docket Nos. 123287, 123289). On order of the Court, the opinion having been issued on July 23, 2004, 471 Mich. 45, 684 N.W.2d 320 (2004), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration of the issues related to the common work area doctrine in light of Ormsby. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would deny leave to appeal.